DETAILED ACTION
This Office Action is responsive to the application 16/124,515 filed on 09/07/2018, which is a divisional of application 14/466,197. Claims 1-16 are pending. Claims 14-16 are withdrawn. Allowable subject matter has been indicated at section 23 (page 16) of this action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election without traverse of Invention I (Claims 1-13) in the reply filed on 02/01/2021 is acknowledged.  
Claim Objections
Claims 4 and 5 objected to because of the following informalities: 
In Claim 4, “the electrical power” at line 3 appears in error for -- the power --. 
In Claim 5, “the airframe” appears in error for – the airframe system --. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, a question as to whether a specification provides an adequate written description may arise in the context of an original claim. Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. See MPEP 2163.03 V. 
The recitation “combining the current output with air density information to determine propeller drag for use in active drag limiting” in Claim 13 is at issue. The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention because the invention is defined in terms of functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Specifically, the written description is silent to any particular method for combining the current output with air density information in order to determine propeller drag. The written description merely indicates current may be combined with some basic air density related info such as ambient pressure "to make some approximations of propeller drag for limiting purposes" (SPEC ¶0025). However, no indications are given as to how these approximations are made or as to the types of approximations permitted. Accordingly, determining propeller drag for use in active drag limiting by combining current output with air density information was not described in the specification in such a way as to convey with reasonable clarity to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the recitation of “the engine” at line 4 lacks sufficient antecedent basis and renders the claim indefinite. It is not clear from the claim language if “the engine” at line 4 refers to: (i) the subsequently recited “a free turbine engine”; or (ii) another engine. Accordingly, it is not clear whether the propeller has wind milling capabilities when the free turbine engine is not operable during flight. 
In Claim 11, the recitation "a propeller feather and shutdown when a threshold is exceeded” renders the claim indefinite because it is unclear what is to be shut down during a “shutdown” and how a “propeller feather and shutdown” as claimed is differs from a “propeller feather” in the context of the claims. Accordingly, the claim language fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim and is indefinite.
In Claim 13, the metes and bounds of “combining the current output with air density information to determine propeller drag for use in active drag limiting” are not clear. It is unclear how the current output is combined with air density information to determine drag. The specification is not clear as to whether "a current output of the electric generator" refers to: 1] an electric current output; or 2] an output occurring at the present time. The written description merely indicates power or torque may be combined with some basic air density related info such as ambient pressure "to make some approximations of propeller drag for limiting purposes". No indications are given as to how to combine these parameters or as to how the approximations are made. The types of approximations permitted and thus the metes and bounds of the determination of propeller drag are unclear. For example, is propeller drag determined as a drag force, a dimensionless coefficient or some other quantity? For drag limiting, if another variable is calculated (e.g., torque or blade angle) which will correspond to a known drag limiting value for propeller drag at known conditions, has propeller drag been determined indirectly (consonant with ¶0025 of the written description) even though a specific value for propeller drag has not been calculated? Accordingly, the metes and bounds of the claim are not clear.
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 20070101721
“DOOLEY”
US 20120167590
“BETTNER”
US 7468561
“KERN”
US 4927329
“KILMAN”
US 9601970
“FRENCH”
US 20120133150
“DOOLEY ‘150”
US 6422816
“DANIELSON”
US 20180127104*
“KOBAYASHI”

        *Effectively filed date of March 26, 2014
This action references the following non-patent documents:
AUTHOR OR EDITOR
TITLE (DATE), 
PUBLISHER, 
EDITION
CHAPTERS / PAGES
COPY
HEREINAFTER
Wild et al.
Aircraft Powerplants (2013),
McGraw-Hill, 
8th Edition 
Chapter 17
pp. 479-520
PROVIDED
“WILD”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY in view of WILD and BETTNER.  
Re Claim 1, DOOLEY teaches an in-flight engine starting system for an aircraft of a free turbine engine 100 (Fig. 2 embodiment; described at ¶¶0022; see also ¶¶0013-0021) comprising: a propeller subsystem [inter alia 30, 120, 140, 220] comprising a propeller 120, and an electric generator 30 coupled to the propeller (via shaft 220; ¶¶0021-0022), the propeller having wind milling capabilities when the engine is not operable during flight (¶¶0021-0022), power generated by the electric generator during wind milling of the propeller being used to start the engine via a connection for carrying power generated by the generator  (¶¶0021-0022). However, DOOLEY fails to expressly teach an engine starter mounted to a core of the free turbine engine. 
WILD teaches an analogous turboprop free turbine engine [PT6A] (pp. 499-513, Figs. 17-31 and 17-32) that is a free turbine engine (p. 499). WILD teaches wherein a core of the free-turbine engine [shown in Figure 17-32] includes an accessory gearbox [Fig. 17-41] including a starter [starter/generator] mounted thereto (pp. 509-510, Fig. 17-41). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY such that an engine starter is mounted to a core of the free turbine engine in an accessory gearbox as taught by WILD, in order to drive engine accessories including the engine starter and/or facilitate an advantageous engine configuration preventing end thrust on the two accessory input-gear shaft roller bearings and permitting simple installation/inspection (WILD pp. 500-502, 504, 509-510). However, DOOLEY in view of WILD as discussed so far fails to teach the propeller subsystem comprising an actuator coupled to the propeller. 
WILD further teaches various actuators coupled to propellers of turboprops for pitch adjustments (p. 480, ¶02; pp. 481; 496-497; 514-515). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the propeller subsystem of DOOLEY in view of WILD such that the propeller subsystem further comprises an actuator coupled to the propeller, in order to control pitch to meet power requirements of the engine (WILD p. 480, ¶02). However, DOOLEY in view of WILD as discussed so far fails to expressly teach the connection is an electrical provided between the propeller subsystem and the engine starter for carrying power generated by the electric generator during wind milling of the propeller to the engine starter to start the engine.  
BETTNER teaches an analogous in-flight engine starting system for an aircraft 10 (turboprop aircraft; ¶0012) comprising: a propeller subsystem comprising a propeller (¶0013; where propulsor 28 is in the form of a propeller system), and an electric generator [electrical rotor machine 44] (¶0014) coupled to the propeller (¶0022), the propeller having wind milling capabilities when an engine 20 (in the form of a turboprop engine; ¶0013) is not operable during flight (¶¶0021-0022, 0032, 0039); an engine starter 80 mounted to a core [core of engine 20 including HP spool 24] of a turbine engine 20 (¶¶0020, 0020, 0040). BETTNER teaches an electric connection 82 provided between the propeller subsystem and the engine starter (located on accessory gearbox consonant with that taught by WILD) for carrying power generated by the electric generator during wind milling of the propeller to the engine starter to start the engine (¶0022). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY in view of WILD as discussed so far with an electric connection provided between the propeller subsystem and the engine starter for carrying power generated by the electric generator during wind milling of the propeller to the engine starter to start the engine, in order to advantageously electrically interconnect spools of the engine for performing windmill starts during uncommanded shutdowns of the engine (BETTNER ¶¶0019, 0021-0022). 





Claims 2-4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY in view of WILD and BETTNER as applied above, and further in view of KERN. 
Re Claim 2, DOOLEY in view of WILD and BETTNER teaches the system of claim 1, as discussed above. Notably, in DOOLEY in view of WILD and BETTNER the electric connection (as taught by BETTNER) may include switches, conditioning units and/or control systems (BETTNER ¶0022). However, DOOLEY in view of WILD and BETTNER as discussed so far fails to teach the electric connection is a bidirectional link.
KERN teaches an analogous electric connection [electrical link between LP gen 16 and “loads” of Fig. 2, including switches, conditioning units 18, 20 and/or control system EPX Controller] that is a bidirectional link (Fig. 2; 4:55 to 5:20; the electrical connection splits power from LP Gen 16 into two channels). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the electric connection so that it is a bidirectional link as taught by KERN, in order to selectively control extraction between spools of the engine to optimize extraction (KERN 2:25-31), and/or improve reliability of power generation (KERN 4:38-46)
Re Claim 3, DOOLEY in view of WILD, BETTNER and KERN teaches the system of claim 2 as discussed above. However, the discussion of DOOLEY in view of WILD, BETTNER and KERN above has not identified a power-plant electrical control unit. 
DOOLEY further teaches a power-plant electrical control unit 34 operatively connected between the propeller subsystem and where power is required (the engine starter connected via the bidirectional link in DOOLEY in view of WILD, BETTNER and KERN as discussed so far). See DOOLEY ¶¶0016-0020. Moreover, KERN teaches a power-plant electrical control unit [EPX controller, 18 and 20] operatively connected between a generator 16 and an engine starter using the bidirectional link (4:15-19, 4:24-29, 5:15-20). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY in view of WILD, BETTNER and KERN such that it further includes a power-plant electrical control unit operatively connected between the propeller subsystem and the engine starter using the bidirectional link, in order to supply/receive proper amounts of power for taxing, emergency power, and normal operation of the engine (DOOLEY ¶¶0015-0016, 0020-0022; BETTNER ¶0022; KERN 4:15-29, 5:15-20).  
Re Claim 4, DOOLEY in view of WILD, BETTNER and KERN teaches the system of claim 3 as discussed above. However, DOOLEY in view of WILD, BETTNER and KERN as discussed so far fails to teach the power-plant electrical control unit is also connected to an airframe system and a Full Authority Digital Engine Control (FADEC) via the bidirectional link, and is configured to route at least a portion of the electrical power generated by the electric generator to at least one of the airframe system and the FADEC.  
	KERN further teaches the power-plant electrical control unit is also connected to an airframe system (4:55-63) and a Full Authority Digital Engine Control (FADEC) [“FADEC”] via the bidirectional link (Fig. 2), and is configured to route at least a portion of the electrical power generated by the electric generator to the airframe system (4:55-63). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system such that the power-plant electrical control unit is also connected to an airframe system and a Full Authority Digital Engine Control (FADEC) via the bidirectional link, and is configured to route at least a portion of the electrical power generated by the electric generator to at least one of the airframe system and the FADEC, for the reasons discussed above with respect to KERN in claim 3. 
Re Claim 6, DOOLEY in view of WILD, BETTNER and KERN teaches the system of claim 3 as discussed above. DOOLEY further teaches power-plant electrical control unit 34 is configured to provide ram air turbine power from the electric generator to an aircraft emergency electrical system (DOOLEY ¶¶0021-0022). See also KERN 6:14-18. 
Re Claim 9, DOOLEY in view of WILD, BETTNER and KERN teaches the system of claim 3 as discussed above. However, DOOLEY in view of WILD, BETTNER and KERN as discussed so far fails to teach wherein the power-plant electrical control unit comprises voltage and frequency conversion hardware.  
KERN further teaches the power-plant electrical control unit [EPX controller, 18 and 20] comprises voltage and frequency conversion hardware [rectifier, inverter] (4:30-36; 4:58 to 5:20). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the power-plant electrical control unit such that it comprises voltage and frequency conversion hardware, for the reasons discussed above with respect to KERN in claim 3 above. 
Re Claim 10, DOOLEY in view of WILD and BETTNER teaches the system of claim 1, as discussed above. However, the discussion of DOOLEY in view of WILD, BETTNER and KERN above has not identified a control unit. 
DOOLEY further teaches a control unit 34 operatively connected between the propeller subsystem and where power is required, and managing control signals sent to the propeller subsystem (the engine starter connected via the electrical connection in DOOLEY in view of WILD, BETTNER and KERN as discussed so far). See DOOLEY ¶¶0016-0020. However, DOOLEY in view of WILD and BETTNER as discussed so far fails to teach the control unit is configured for managing control signals sent to the propeller subsystem via the electric connection for wind milling the propeller, and for managing transmission of the power generated by the electric generator to the aircraft.  
	KERN teaches a control unit [EPX controller, 18 and 20] operatively connected between a generator 16 and an engine starter using an electrical connection [electrical link between LP gen 16 and “loads” of Fig. 2, including switches, conditioning units 18, 20 and/or control system EPX Controller]  (4:15-19, 4:24-29, 5:15-20), the control unit  configured for managing control signals for wind milling the propeller, and for managing transmission of the power generated by the electric generator to the aircraft (5:62 to 6:22).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY in view of WILD and BETTNER wherein the control unit is operatively connected between the propeller subsystem and the engine starter and configured for managing control signals sent to the propeller subsystem via the electric connection for wind milling the propeller, and for managing transmission of the power generated by the electric generator to the aircraft, in order to supply/receive proper amounts of power for taxing, emergency power, and normal operation of the engine (DOOLEY ¶¶0015-0016, 0020-0022; BETTNER ¶0022; KERN 4:15-29, 5:15-20, 5:62 to 6:22).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY in view of WILD, BETTNER and KERN as applied above, and further in view of KILMAN.  
Re Claim 5, DOOLEY in view of WILD, BETTNER and KERN teaches the system of claim 4 as discussed above. However, DOOLEY in view of WILD, BETTNER and KERN as discussed so far fails to teach the power-plant electrical control unit is configured to provide emergency feather and unfeather power to the propeller from the airframe independently from the FADEC.  
	KERN further teaches the power-plant electrical control unit is configured to provide power independently from the FADEC (4:24-37). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY in view of WILD, BETTNER and KERN such that the power-plant electrical control unit is configured to provide power from the airframe independently from the FADEC, for the reasons discussed above with respect to KERN in claim 3.
	KILMAN teaches providing emergency feather and unfeather power to a propeller from an airframe (7:38 to 8:4). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY in view of WILD, BETTNER and KERN such that the power-plant electrical control unit is configured to provide emergency feather and unfeather power to the propeller from the airframe independently from the FADEC, in order to take advantage of a variety of power sources during an emergency (KILMAN 7:38-41). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY in view of WILD, BETTNER and KERN as applied above, and further in view of FRENCH. 
Re Claim 7, DOOLEY in view of WILD, BETTNER and KERN teaches the system of claim 3 as discussed above. However, DOOLEY in view of WILD, BETTNER and KERN as discussed so far fails to teach the power-plant electrical control unit is operatively connected to at least one passive load and is configured to use the passive load during emergencies for at least one of speed control and load levelling on transients.  
KERN further teaches the power-plant electrical control unit operable during emergencies is configured to perform load leveling (KERN 6:14-21). FRENCH teaches a power-plant electrical control unit 82 (FRENCH 4:48 to 5:28) operatively connected to at least one passive load 96 (ultra capacitator) and configured to use the passive load for load levelling on transients (FRENCH 7:39 to 8:9). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY in view of WILD, BETTNER and KERN such that teach the power-plant electrical control unit is operatively connected to at least one passive load and is configured to use the passive load during emergencies for at least one of speed control and load levelling on transients, in order to absorb transient loads/perform transient load management (FRENCH 7:55-65, 9:13-21).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DOOLEY in view of WILD and BETTNER as applied above, and further in view of  DOOLEY ‘150 AND DANIELSON.  
Re Claim 11 (as best understood), DOOLEY in view of WILD and BETTNER teaches the system of claim 1, as discussed above. 
DOOLEY further teaches the propeller subsystem comprises an electronic propeller control unit [controller 34 and coupled EEC] operatively connected to the electric generator and the propeller (¶¶0016, 0020-0022). However, DOOLEY in view of WILD and BETTNER as discussed so far fails to teach the propeller subsystem comprises the electronic propeller control unit is configured to monitor a speed of the propeller during rotation as a function of at least one of a frequency and a voltage output of the electric generator.  
DOOLEY ‘150 teaches a control unit 60 (¶¶0016-0020) configured to monitor a speed of a propulsor (N1 speed; ¶¶0021, 0025) during rotation as a function of at least one of a frequency and a voltage output of an electric generator 34 (¶¶0021-0024). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide thee system of DOOLEY in view of WILD and BETTNER such that the electronic propeller control unit is configured to monitor a speed of the propeller during rotation as a function of at least one of a frequency and a voltage output of the electric generator, in order to eliminate the need for speed measuring probes (DOOLEY ‘150 ¶0024). However, DOOLEY in view of WILD, BETTNER and DOOLEY ‘150 as discussed so far to teach commanding a propeller feather and shutdown when a threshold is exceeded.  
DANIELSON teaches a control unit monitoring a speed (Np) of a propeller during rotation and commanding a propeller feather pitch change (col. 6, ll. 16-47) when a propeller speed threshold (Np > 102 %) is exceeded (col. 4, l. 55 to col. 6, l. 35). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY in view of WILD, BETTNER and DOOLEY ‘150 such that the electronic propeller control unit configured to monitor a speed of the propeller during rotation as a function of at least one of a frequency and a voltage output of the electric generator, is configured to command a propeller feather and shutdown when a threshold is exceeded, in order to respond to over speed conditions, improve reliability and to eliminate a mechanism (DANIELSON col. 6, ll. 49-54). 




Re Claim 12, DOOLEY in view of WILD and BETTNER teaches the system of claim 1, as discussed above. DOOLEY further teaches the propeller subsystem comprises an electronic propeller control unit [controller 34 and coupled EEC] operatively connected to the electric generator and the propeller (¶¶0016, 0020-0022). However, DOOLEY in view of WILD and BETTNER as discussed so far fails to teach the propeller subsystem comprises the electronic propeller control unit is configured to monitor a speed of the propeller during rotation as a function of at least one of a frequency and a voltage output of the electric generator.  
DOOLEY ‘150 teaches a control unit 60 (¶¶0016-0020) configured to monitor a speed of a propulsor (N1 speed; ¶¶0021, 0025) during rotation as a function of at least one of a frequency and a voltage output of an electric generator 34 (¶¶0021-0024). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide thee system of DOOLEY in view of WILD and BETTNER such that the electronic propeller control unit is configured to monitor a speed of the propeller during rotation as a function of at least one of a frequency and a voltage output of the electric generator, in order to eliminate the need for speed measuring probes (DOOLEY ‘150 ¶0024). However, DOOLEY in view of WILD, BETTNER and DOOLEY ‘150 as discussed so far to teach commanding a pitch change when a speed threshold is exceeded.
DANIELSON teaches a control unit monitoring a speed (Np) of a propeller during rotation and commanding a propeller feather pitch change (col. 6, ll. 16-47) when a propeller speed threshold (Np > 102 %) is exceeded (col. 4, l. 55 to col. 6, l. 35). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of DOOLEY in view of WILD, BETTNER and DOOLEY ‘150 such that the electronic propeller control unit configured to monitor a speed of the propeller during rotation as a function of at least one of a frequency and a voltage output of the electric generator, is configured to command a pitch change when a speed threshold is exceeded, in order to respond to over speed conditions, improve reliability and to eliminate a mechanism (DANIELSON col. 6, ll. 49-54).
Pertinent art with respect to Indefinite Claim 13
As to Claim 13, the rejection under 35 U.S.C. 112(b) discussed above results in is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim. As such, it would not be proper to reject claim 13 on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Nevertheless, Claim 13 is discussed with respect to the pertinent prior art KOBAYASHI below. 
Claim 13 is discussed with respect to DOOLEY in view of WILD and BETTNER as applied in claim 1 above, and further with respect to KOBAYASHI. 
DOOLEY in view of WILD and BETTNER teaches the system of claim 1, as discussed above. DOOLEY further teaches the propeller subsystem comprises an electronic propeller control unit [controller 34 and coupled EEC] operatively connected to the electric generator and the propeller (¶¶0016, 0020-0022). 
KOBAYASHI teaches a control unit is configured to monitor one of a power and a torque drawn by the propeller as a function of a current output of the electric generator (¶0124), and combine the current output with air density information (¶¶0124, 0067) to determine propeller drag for use in active drag limiting (¶0036). Advantageously, the teachings of KOBAYASHI facilitate advantageous operation of drag force of the propulsion system, control path angle and descending rate (¶¶0036, 0232). 




Allowable Subject Matter
Dependent Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action by amending claim 1 by replacing “the engine” with -- a free turbine engine – in claim 1 at line 4 and by replacing “a free turbine engine” with – the free turbine engine – in claim 1 at line 5. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 25, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741